FIRST DIVISION
                                                           June 25, 2008




No. 1-04-1311




MARY WILLABY,                                 )    Appeal from the
                                              )    Circuit Court of
            Plaintiff-Appellant,              )    Cook County.
                                              )
     v.                                       )
                                              )    No.    99 l 6981
CLARA BENDERSKY, HASMUKH PATEL,               )
and WESTLAKE COMMUNITY HOSPITAL,              )
                                              )    The Honorable
            Defendants-Appellants.            )    John E. Morrissey,
                                              )    Judge Presiding.



     JUSTICE GARCIA delivered the opinion of the court.

     Mary Willaby, filed suit against Dr. Clara Bendersky, Dr.

Hasmukh Patel, and Westlake Community Hospital, alleging medical

negligence.     A laparotomy sponge was left in Willaby's abdomen

following     surgery   to   repair   an   evisceration   that   occurred

subsequent to a hysterectomy.         The matter proceeded to a jury

trial.     At the close of all of the evidence, the trial court

granted Westlake's motion for a directed verdict, and the jury

subsequently returned a verdict in favor of Drs. Bendersky and

Patel.    Willaby raises several issues on appeal, including (1) Dr.
No. 1-04-1311


Patel's closing argument denied her a fair trial, (2) the trial

court erred in striking the testimony of her nursing expert and

granting Westlake's motion for a directed verdict, and (3) the

jury's verdict is against the manifest weight of the evidence. For

the reasons that follow, we affirm in part, reverse in part, and

remand the matter to the circuit court for a new trial against

Westlake only.

                                   BACKGROUND

     In 1997, Mary Willaby began experiencing abdominal pain.

Willaby, who was 50 years old and obese, saw her doctor, Dr.

Miller, who diagnosed her with having fibroid tumors in her uterus.

Dr. Miller referred Willaby to the defendant Dr. Bendersky, a

board-certified       gynecologist       and   obstetrician.   Dr.   Bendersky

recommended a total abdominal hysterectomy and bilateral salpingo-

oopherectomy , the removal of both of Willaby's fallopian tubes and

her uterus.

     Dr. Bendersky performed the hysterectomy on June 16, 1997, at

Westlake. When Dr. Bendersky closed Willaby's abdomen, she did not

notice any "intestinal adhesions"--portions of Willaby's bowels

that were stuck together.          Willaby stayed at Westlake for several

days recovering.        During this time, Willaby's white blood cell

count   rose    and    she   had     a    fever.      She   also   experienced



                                          2
No. 1-04-1311


serosanguinous drainage, a drainage consisting of blood mixed with

peritoneal   fluid,      from       the    surgery      wound    site.      Willaby     was

discharged from Westlake on June 20.

       Following her discharge, Willaby experienced abdominal pain

and bouts of projectile vomiting.                     She called Dr. Bendersky, who

advised her to go to the Westlake emergency room.                              On June 21,

1997, Willaby was readmitted to Westlake and was referred to the

defendant Dr. Patel, a board-certified general surgeon.                          Dr. Patel

believed Willaby was suffering from either a bowel obstruction or

a   paralytic      ileus,       a     condition          commonly       seen     following

hysterectomies where movements in the bowel slow.

       Although Dr. Patel considered operating on Willaby, he opted

not to because her condition appeared to be resolving.                                 Dr.

Bendersky    ordered     a   cystogram           to   determine       whether    Willaby's

bladder had been injured during the hysterectomy.                         The cystogram

came back negative.          A nursing note in Willaby's chart indicated

the presence of serosanguinous drainage from the surgical wound and

questioned whether Willaby's wound had become infected.

       On June 30, 1997, Dr. Miller discharged Willaby.                         Before she

left   Westlake,    Dr.      Bendersky       removed       the    skin    staples      from

Willaby's hysterectomy wound and covered the wound with a bandage.

Shortly after      her    staples         were    removed,      and    before    she   left

Westlake, Willaby suffered a wound dehiscence, meaning the layers

                                             3
No. 1-04-1311


of her abdominal wall at the surgical site separated. Willaby then

suffered   an   evisceration,   a    dangerous   condition   where   her

intestines emerged outside of her abdominal cavity through the

wound dehiscence.   Willaby was able to catch her intestines before

they spilled onto the floor.        She called for help and     several

nurses and a doctor responded.      The doctor, who is unidentified in

the record, was able to massage Willaby's intestines back into her

abdomen. The doctor then applied an abdominal binder. Willaby was

rushed to surgery with Dr. Patel.

     When Dr. Patel opened Willaby's abdomen, he noticed she had

several adhesions--areas where her intestine was either stuck

together or stuck to another organ.     Dr. Patel also noticed that an

internal suture from her hysterectomy wound was "stuck" to the

peritoneum, the inner lining of Willaby's abdominal wall.            Dr.

Patel cut the suture to release it from the abdominal wall and

freed the intestine from the stitch.       Dr. Patel then brought out

all of Willaby's intestines to examine them.      A 12-inch portion of

Willaby's small intestine was twisted and was not receiving blood.

Dr. Patel removed this portion of the intestine and reconnected the

healthy portions of the bowel.      Because Willaby's appendix looked

abnormal, Dr. Patel removed it.      Subsequent pathological testing,

however, revealed that Willaby's appendix was normal.

     Before Dr. Patel closed Willaby's abdomen, he was assured by

                                    4
No. 1-04-1311


the nurses in the operating room that all laparotomy sponges and

other instruments used in the surgery were accounted for.               Dr.

Patel closed Willaby's abdomen. However, unbeknownst to Dr. Patel,

a 12-inch by 12-inch laparotomy sponge remained in Willaby's

abdominal wall.

     The   sponge,    like   all    laparotomy   sponges,   contained     a

radiopaque tail making it detectable by X-ray.        Dr. Patel ordered

an X-ray of Willaby on July 6, 1997, "to see how the intestines

were looking."       The X-ray indicated the presence of a foreign

object, which was determined to be a surgical drain.        Dr. Patel was

aware a surgical drain had not been placed in Willaby's abdomen.

However, he did not see the X-ray report until November 1997.           By

that time, Willaby had returned to Dr. Miller complaining of nausea

and leakage from her navel.        Dr. Miller ordered a CAT scan, which

indicated the presence of a foreign object.        On December 1, 1997,

Dr. Patel performed exploratory surgery on Willaby and discovered

the laparotomy sponge.

     Willaby filed a medical negligence suit against Dr. Bendersky,

Dr. Patel, and Westlake.     On November 6, 2003, the date trial was

set to commence, Willaby filed a motion for summary judgment,

claiming there was no factual dispute that (1) Dr. Bendersky placed

a suture through Willaby's bowel, (2) Dr. Patel allowed a sponge to

remain in Willaby's abdomen, and (3) Westlake failed to comply with

                                      5
No. 1-04-1311


its procedures and protocols to ensure a proper sponge count was

achieved and failed to conduct a sponge count after the June 30,

1997, surgery.   Willaby also filed a "Motion for Ruling on Res

[Ipsa] Loquitur," in which she asked the court "for a ruling

granting the applicability of the doctrine of res ipsa loquitur" in

regard to Dr. Bendersky, Dr. Patel, and Westlake.

     The trial court denied Willaby's summary judgment motion,

finding it untimely.    No ruling on the res ipsa loquitur motion

appears in the record.        The trial court also granted several

motions in limine, including one filed by Dr. Patel seeking to bar

any reference to the parties' finances.        On November 14, 2003, a

jury trial began.

                         I.    Dr. Bendersky

     Willaby sought to prove at trial that Dr. Bendersky, when

performing the hysterectomy, negligently placed a suture through

her bowel, which became infected and led to the wound dehiscence

and evisceration.   According to this theory, Dr. Bendersky and Dr.

Patel should have recognized the rise in her white blood cell

count, her fever, and the serosanguinous drainage as signs of an

infection and a pending wound dehiscence and evisceration. Willaby

claimed, however, they negligently failed to respond to those

signs.

     To support this theory, Willaby called Dr. Bendersky to

                                   6
No. 1-04-1311


testify as an adverse witness. Dr. Bendersky acknowledged the rise

in white blood cell count and temperature, but testified she was

not concerned because they normally rise following surgery.                             Dr.

Bendersky     was   not   concerned       with    the     serosanguinous           drainage

because   its   appearance     was        not    purulent,      or    pus-like.         Dr.

Bendersky also testified that she did not place a stitch through

Willaby's bowel during the hysterectomy.

      Willaby   also      called    Dr.    Patel     to    testify     as     an   adverse

witness. According to Dr. Patel, Willaby did not exhibit any signs

of a wound dehiscence, such as a wound infection or increased

abdominal     pressure.       Dr.    Patel       was      not   concerned      with    the

serosanguinous      drainage       because      it     commonly      occurs    in    obese

patients as fat drains out of the wound.                  Dr. Patel testified that

the   wound   dehiscence     and     evisceration          were   likely      caused    by

coughing.     According to Dr. Patel, a nurse told him Willaby sat up

in bed and coughed prior to the wound dehiscence and evisceration.



      Dr. Patel acknowledged that during the evisceration repair

surgery, he noticed that Willaby's bowel had several adhesions.

Although adhesions can be an indication of an infection, they are

commonly seen after surgery and can occur for unknown reasons.                           In

Dr. Patel's opinion, Willaby did not have any kind of wound or

abdominal infection during her entire hospitalization.

                                           7
No. 1-04-1311


     Willaby presented expert testimony from Dr. Melvin Gerbie, a

board-certified obstetrician-gynecologist, and Dr. Rogelio Riera,

a retired general surgeon.          Dr. Gerbie testified Dr. Bendersky

failed to identify and act upon Willaby's symptoms, especially the

serosanguinous drainage, indicating a pending wound dehiscence and

evisceration.    Dr. Riera testified that both Dr. Bendersky and Dr.

Patel deviated from the standard of care when they failed to

"explore" Willaby's surgical wound by opening it and draining it

prior to the evisceration.        It was the opinion of Dr. Gerbie and

Dr. Riera that an errant stitch through Willaby's bowel caused an

infection    that    ultimately     caused    the     wound   dehiscence    and

evisceration.    Dr. Gerbie did not believe the wound dehiscence and

evisceration was caused by coughing.

     Dr.    Gerbie   acknowledged     that    wound    dehiscence     is   often

associated with obesity, in part because of the increased intra-

abdominal pressure put on the incision.             He also testified that

suturing a bowel was not necessarily a deviation of the standard of

care.

     Dr.    Bendersky   presented    expert    testimony      from   Dr.   Lance

Mercer, a board-certified obstetrician-gynecologist.                 It was Dr.

Mercer's opinion that Dr. Bendersky did not place a stitch through

Willaby's bowel.     However, even if she did place such a stitch, it

would not be a deviation of the standard of care.

                                      8
No. 1-04-1311


     Dr.    Mercer   also   explained    that   pus,   not   serosanguinous

drainage, is indicative of an infection.         Serosanguinous drainage

could be indicative of a wound dehiscence and evisceration if it is

"copious," meaning it continues to pour out of the patient.          In his

view, Willaby's drainage was not copious.         Rather, some amount of

drainage would be expected in an overweight patient with a long

incision.   Dr. Mercer disagreed with Dr. Gerbie's opinion that the

presence of serosanguinous drainage required an exploration of the

wound.

     Dr. Mercer did not know what caused Willaby's wound dehiscence

and evisceration, but opined Willaby's obesity was a factor.            He

did not believe an infection was the cause.              He also did not

believe the removal of Willaby's staples played any role in the

wound dehiscence and evisceration.

     Dr. Richard Jorgenson, a board-certified general surgeon, gave

expert testimony on behalf of Dr. Patel.         Dr. Jorgenson explained

that an evisceration is "a sudden monumental event" that cannot be

anticipated.     Dr.   Jorgenson   did    not   find   the   serosanguinous

drainage, the elevated white blood cell count or the fever to

indicate a pending wound dehiscence and evisceration.           A fever and

an elevated white blood cell count are both nonspecific findings.

Further, instances of serosanguinous drainage will usually heal

themselves.    Dr. Jorgenson also testified that exploring the wound

                                    9
No. 1-04-1311


prior   to   June    30,   1997,   would    not   have   prevented   the   wound

dehiscence and evisceration and could have possibly exposed the

wound to an infection. In Dr. Jorgenson's opinion, Willaby's wound

dehiscence and evisceration occurred because she had weak tissue.

Her obesity was also a contributing factor, as obesity leads to

healing difficulties.         According to Dr. Jorgenson, Dr. Patel's

treatment before and after the wound dehiscence and evisceration

complied with the standard of care.

                               II.   Dr. Patel

     Willaby sought to prove at trial that Dr. Patel, as the

surgeon in charge of the evisceration repair, was responsible for

the sponge being left in her abdomen and that he acted negligently

when he removed Willaby's normal appendix.

     Dr. Patel testified it was his responsibility as a surgeon to

make sure that all sponges are removed from a patient's body before

closing the patient.       He also admitted that only he had the ability

to put a sponge in a patient and remove it.                Dr. Patel was not

concerned that a sponge had been left in Willaby because the nurses

reported the sponge count as correct.

     Dr. Gerbie acknowledged that in some situations, such as in an

emergency, a sponge may be left in a patient without any negligence

on the part of healthcare providers.                However, in this case,

Willaby's    wound    dehiscence     and    evisceration    ceased   to    be   an

                                       10
No. 1-04-1311


emergency once her bowel was resected.        Dr. Gerbie and Dr. Riera

both testified Dr. Patel deviated from the standard of care in

leaving the sponge behind.    Dr. Riera, however, agreed that it was

within the standard of care for Dr. Patel to rely on a sponge count

as communicated by the nurses.      Dr. Riera also testified it was

improper for a doctor to remove a healthy organ without the

patient's consent.

     According to Dr. Jorgenson, leaving the sponge behind was not

a deviation of the standard of care because the evisceration repair

surgery was an emergency. He also testified that it was within the

standard of care for Dr. Patel to rely on the sponge count as

communicated by the nurses.   Dr. Jorgenson also explained that the

appendix serves no purpose in the body. He testified it was common

practice to remove an abnormal looking appendix because leaving it

in can be fatal.     He also explained there is no way to perform a

biopsy on an appendix during an operation.

                            III.   Westlake

     The theory Willaby sought to prove against Westlake was that

the nurses were negligent in failing to perform an accurate sponge

count.

     Testimony from Westlake nurses Mary George, Donna Leder, and

Mercedes Fitzgerald established that except in emergency cases,

Westlake's nursing policy requires nurses to count all sponges at

                                   11
No. 1-04-1311


least three times: an initial count taken prior to the surgery; a

first count taken during surgery when the first layer of the

abdominal wall is closed; a final count taken when the final layer

of the abdominal wall is closed.     An interim count is required to

be taken when a nursing shift change occurs during surgery.    This

count is not necessarily accurate because sponges may have placed

in the patient's body and the surgeon cannot be expected to remove

them so they can be counted.

     Each count of the sponges involves two nurses.         For the

initial count, the "scrub nurse" unwraps each sponge from its

packaging and counts each aloud.   The scrub nurse also checks that

each sponge has a radiopaque tail. The "circulating nurse" records

the number of sponges unwrapped on a "count sheet."       The count

totals from the subsequent counts are then matched against the

initial count.

     The count sheet, however, is only "temporary," meaning it does

not become part of the patient's medical chart. An "intraoperative

report," which contains the nurses' signatures indicating the

counts taken are correct, is kept in a patient's chart.          The

intraoperative report, however, does not indicate the actual number

of sponges used.

     Nurse George was the scrub nurse for Willaby's hysterectomy

surgery.   At trial, Nurse George identified the intraoperative

                                12
No. 1-04-1311


report from that surgery.     The report was signed, indicating the

first and final counts matched the initial count.

     Nurse Leder was a scrub nurse for Willaby's evisceration

repair   surgery.      At    trial,      Nurse   Leder   identified   the

intraoperative report from that surgery, which indicated the counts

were done and were accurate.       She also testified she was relieved

by Nurse Mercedes Fitzgerald in the middle of the surgery.

     Nurse Fitzgerald testified she followed Westlake's sponge-

counting procedures during Willaby's evisceration repair surgery.

Fitzgerald also identified Willaby's intraoperative report where

her signature indicated the first and final counts were taken, and

that they matched the initial count.       According to Fitzgerald, her

count was correct.

     Willaby also presented expert testimony from Nurse Lutricia

Cloud, who testified the Westlake nurses deviated from the standard

of care by failing to maintain an accurate sponge count, by failing

to follow nursing and hospital protocol regarding counting sponges,

and by failing to advise Dr. Patel they did not have an accurate

sponge count.     Nurse Cloud defined the standard of care as "the

best possible care for patients which prevents or avoids causing

them any harm."

     Westlake presented expert testimony from Nurse William Culver.

Nurse Culver    testified   that   Westlake's    sponge-counting   policy

                                    13
No. 1-04-1311


complied with the standard of care and that the nurses complied

with the policy during Willaby's evisceration repair surgery.

Nurse Culver defined the standard of care as "what a reasonably

qualified   registered    nurse   would    do   in   the   same   or   similar

situation."

     After the presentation of evidence concluded, Willaby sought

leave to file a first-amended complaint to conform the pleadings to

the proofs and to add a res ipsa loquitur count against Dr. Patel.

The trial court allowed the motion.

     The court next considered a motion filed by Westlake to strike

Nurse Cloud's testimony on the basis that she failed to properly

identify the standard of care. The trial court granted the motion,

stating,

                 "Looking at Nurse Cloud's testimony in

            its best light, Nurse Cloud never stated that

            she was familiar with the applicable standard

            of   care    for   nurses     practicing       in   the

            Chicagoland area.

                                  * * *

                 Were I to allow her testimony to go to

            the jury in the manner and form that it was

            offered, the jury would be called upon to

            apply an incorrect standard of care for nurses

                                    14
No. 1-04-1311


          based solely on Cloud's testimony.     And Cloud

          is the only one called by the plaintiff who

          directly criticizes the nurses."

     Based on the striking of Nurse Cloud's testimony by the trial

court, Westlake filed a motion for a directed verdict.       The trial

court granted the motion "due to the insufficiency of Nurse Cloud's

testimony as a matter of law."

                            IV.   Verdict

     The jury returned a verdict in favor of Drs. Patel and

Bendersky.   Willaby's posttrial motion was denied, and this timely

appeal followed.

                              ANALYSIS

     Before addressing the issues properly before us, we make two

observations.      First, Willaby challenges several of the trial

court's rulings, including allowing certain testimony that amounted

to hearsay, allowing certain testimony that should have been barred

by Supreme Court Rule 213 (210 Ill. 2d R. 213), and rejecting a

certain jury instruction.    With the exception of cases of limited

value which are neither explained nor analyzed, Willaby fails to

provide a reasoned basis for these contentions.     " 'The appellate

court is not a depository in which the appellant may dump the

burden of argument and research.' "      In re Marriage of Auriemma,

271 Ill. App. 3d 68, 72, 648 N.E.2d 118 (1994), quoting Thrall Car

                                  15
No. 1-04-1311


Manufacturing Co. v. Lindquist, 145 Ill. App. 3d 712, 719, 495

N.E.2d 1132 (1986).       Supreme Court Rule 341(h)(7) (210 Ill. 2d R.

341(h)(7)) requires the appellant to clearly set out the issues

raised, supported by relevant authority.             Because Willaby has

failed to do this, these arguments are waived.           Universal Casualty

Co. v. Lopez, 376 Ill. App. 3d 459, 465, 876 N.E.2d 273 (2007)

(arguments not supported by relevant authority are waived).

     Second, Willaby appeals the trial court's denial of her motion

for summary judgment against Westlake.        However, our supreme court

has explained that the denial of a motion for summary judgment is

not reviewable on appeal where the motion raises only factual

issues, like that filed by Willaby in this case, because "any error

is merged into the judgment entered at trial."           Belleville Toyota,

Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d 325, 355, 770

N.E.2d 177 (2002).        Accordingly, we do not consider this issue.

     As   to   the   issues    properly   before   us,   we   first    address

Willaby's contentions against Dr. Patel and Dr. Bendersky and then

her contentions against Westlake.

                     I.    Dr. Patel and Dr. Bendersky

     Willaby contends certain comments made by counsel for Dr.

Patel in his closing argument denied her a fair trial.                She also

contends the jury's verdict in favor of Drs. Patel and Bendersky is

contrary to the manifest weight of the evidence.

                                     16
No. 1-04-1311


                         A.   Closing Argument

     In concluding his closing argument, counsel for Dr. Patel

stated, "The decision facing a doctor who is sued for malpractice

is a difficult one.   Should he defend himself in court risking his

financial future?"    Counsel for Willaby promptly objected.      The

trial court sustained the objection and instructed the jury to

disregard the comment.

     Willaby contends the reference to Dr. Patel's "financial

future" denied her a fair trial and constituted reversible error.

Willaby argues Dr. Patel's finances were not at issue in the case

and notes Dr. Patel himself filed a motion in limine seeking to bar

any reference to the parties' finances.

     An improper comment that also violates a motion in limine does

not necessarily constitute reversible error.      See Magna Trust Co.

v. Illinois Central R.R. Co., 313 Ill. App. 3d 375, 395, 728 N.E.2d

797 (2000) ("Violation of       a motion in limine is not per se

reversible error"). To constitute reversible error, such a comment

must cause substantial prejudice, not cured by the trial court's

actions. "Improper comments generally do not constitute reversible

error unless the party has been substantially prejudiced."      Magna

Trust Co., 313 Ill. App. 3d at 395.     Where the trial court sustains

a timely objection and instructs the jury to disregard the improper

comment, the court sufficiently cures any prejudice.      Magna Trust

                                   17
No. 1-04-1311


Co., 313 Ill. App. 3d at 395.

     In this case, there is no question that counsel's reference to

the doctor's financial future was improper.     However, the trial

court immediately sustained Willaby's objection and instructed the

jury to disregard the offending comment.     Willaby puts forth no

argument that substantial prejudice remained even after the trial

court took this prompt action.    Accordingly, we reject Willaby's

claim of reversible error based on defense counsel's improper

comment.

                B.   The Sufficiency of the Evidence

     Willaby contends the jury's verdict in favor of Dr. Bendersky

and Dr. Patel is against the manifest weight of the evidence.

     In an appeal from a jury verdict, "a reviewing court may not

simply reweigh the evidence and substitute its judgment for that of

the jury."    Snelson v. Kamm, 204 Ill. 2d 1, 35, 787 N.E.2d 796

(2003).    Rather, a jury verdict may be reversed only where it is

against the manifest weight of the evidence.   Snelson, 204 Ill. 2d

at 35.     "A verdict is contrary to the manifest weight of the

evidence when the opposite conclusion is clearly evident or when

the jury's findings prove to be unreasonable, arbitrary and not

based upon any of the evidence."      York v. Rush-Presbyterian-St.

Luke's Medical Center, 222 Ill. 2d 147, 179, 854 N.E.2d 635 (2006).

     Willaby presented evidence at trial to show Dr. Bendersky

                                 18
No. 1-04-1311


deviated from the standard of care by placing a suture in her bowel

and by failing to detect an infection that led to the wound

dehiscence and evisceration.         Willaby also presented evidence that

Dr. Patel    failed    to   diagnose    a   pending   wound    dehiscence   and

evisceration, left a sponge in her abdomen, and negligently removed

her healthy appendix.       The defendant doctors, however, presented

evidence that Dr. Bendersky did not place a stitch through her

bowel and that the wound dehiscence and evisceration were not

caused by an infection but, rather, occurred because Willaby was

obese, because Willaby coughed, or because of unknown reasons. Dr.

Patel also presented evidence demonstrating that he acted within

the standard of care when he relied on the nurses' representation

that there was an accurate sponge count and when he removed an

abnormal looking appendix.

     Willaby essentially argues on appeal that her theory of

liability against Dr. Bendersky and Dr. Patel should have been

accepted    by   the   jury.    However,      where   the     parties   present

conflicting evidence, we cannot say the jury's verdict is against

the manifest weight of the evidence.           York, 222 Ill. 2d at 179.

     Because the evidence was conflicting, we do not disturb the

jury's verdict in favor of Drs. Patel and Bendersky.

                               II.     Westlake

     Turning to the contentions against Westlake, Willaby argues

                                       19
No. 1-04-1311


the trial court erred when it struck the entirety of Nurse Cloud's

expert testimony and directed a verdict in Westlake's favor.

      A plaintiff in a medical negligence case must plead and prove

three elements: (1) the proper standard of care against which the

defendant healthcare professional's conduct is measured; (2) a

deviation of that standard; and (3) an injury proximately caused by

that deviation.      Purtill v. Hess, 111 Ill. 2d 229, 241-42, 489

N.E.2d 867 (1986).      Generally, "expert testimony is necessary in

professional negligence cases to establish the standard of care and

that its breach was the proximate cause of the plaintiff's injury."

Snelson v. Kamm, 204 Ill. 2d 1, 43-44, 787 N.E.2d 796 (2003). In

this case, Willaby called Nurse Lutricia Cloud as her expert

witness.

      In Illinois, two foundational requirements and a discretionary

requirement of competency must be established before a health care

professional may offer expert testimony regarding the standard of

care.     Sullivan v. Edward Hospital, 209 Ill. 2d 100, 114-15, 806

N.E.2d 645 (2004); Purtill, 111 Ill. 2d at 243; Alm v. Loyola

University Medical Center, 373 Ill. App. 3d 1, 5, 866 N.E.2d 1243

(2007). Specifically, a trial court must determine (1) whether the

healthcare professional is a licensed member of the school of

medicine about which he or she proposes to testify, and (2) whether

the     healthcare   professional   is   familiar   with   the   methods,

                                    20
No. 1-04-1311


procedures, and treatments ordinarily observed by other healthcare

providers      in   either   the   defendant's   community    or   a   similar

community.      Sullivan, 209 Ill. 2d at 114-15; Purtill, 111 Ill. 2d

at 243.     Once these foundational requirements are met, the trial

court has discretion to find the healthcare professional qualified

and competent to state his or her opinion regarding the standard of

care.    Sullivan, 209 Ill. 2d at 115; Purtill, 111 Ill. 2d at 243.



     Westlake does not argue Nurse Cloud was not qualified or

competent to state her opinion.         Rather, Westlake's claim is that

Nurse Cloud's testimony did not accurately state the applicable

standard of care for the Westlake nurses.          Based on her failure to

properly identify the standard of care, the trial court sustained

Westlake's motion to strike Nurse Cloud's testimony and directed a

verdict in Westlake's favor "due to the insufficiency of Nurse

Cloud's testimony as a matter of law."

     The long-standing rule in Illinois is that "a verdict should

be directed only in those cases in which all of the evidence, when

viewed    in    its   aspect   most   favorable    to   the   opponent,     so

overwhelmingly favors the movant that no contrary verdict based on

that evidence could ever stand."           Heastie v. Roberts, 226 Ill. 2d

515, 544, 877 N.E.2d 1064 (2007), citing Pedrick v. Peoria &

Eastern R.R. Co., 37 Ill. 2d 494, 510, 229 N.E.2d 504 (1967).               A

                                      21
No. 1-04-1311


directed verdict is reviewed de novo.    Schiff v. Friberg, 331 Ill.

App. 3d 643, 657, 771 N.E.2d 517 (2002).

     Nurse Cloud testified the Westlake nurses failed to maintain

an accurate sponge count, failed to follow nursing and hospital

protocol regarding counting sponges, and failed to advise Dr. Patel

that they did not have an accurate sponge count.    She defined the

standard of care as "the best possible care for patients which

prevents or avoids causing them any harm."

     It is true that Nurse Cloud did not accurately describe the

standard of care applicable in an Illinois professional negligence

case.   See, e.g., Advincula v. United Blood Services, 176 Ill. 2d

1, 23, 678 N.E.2d 1009 (1996) ("In Illinois, the established

standard of care for all professionals is stated as the use of the

same degree of knowledge, skill and ability as an ordinarily

careful professional would exercise under similar circumstances").

However, Nurse Culver's expert testimony accurately described the

standard of care as "what a reasonably qualified registered nurse

would do in the same or similar situation."      While Nurse Culver

testified on behalf of the defense after the plaintiff rested her

case, we are obliged by Pedrick, 37 Ill. 2d at 510, to consider all

of the evidence when determining whether a directed verdict is

proper at the close of the case.     Cf. Walski v. Tiesenga, 72 Ill.

2d 249, 252, 381 N.E.2d 279 (1978) (directed verdict at close of

                                22
No. 1-04-1311


plaintiff's case proper where "plaintiff failed to establish the

requisite     professional    standard   of   care   against   which    the

defendant's conduct was to be judged").        The record also contains

additional testimony regarding the standard of care provided by

Nurses George, Leder, and Fitzgerald, who described in detail

Westlake's sponge-counting procedures.         Because evidence of the

applicable standard of care was before the jury, the trial court

erred in directing a verdict based on Nurse Cloud's inaccurate

testimony regarding the applicable standard of care.

     It also not proper to strike all of Nurse Cloud's testimony

simply because she inaccurately stated the standard of care. Other

aspects of Nurse Cloud's testimony, including that the nurses

failed   to   maintain   an   accurate   sponge   count,   deviated    from

Westlake's sponge-counting procedures, and failed to notify Dr.

Patel of the inaccurate count, were properly before the jury.

     When we consider all of the evidence in Willaby's favor, we

cannot say a verdict for Willaby on the issue of Westlake's

negligence could not stand. See Anderson v. Martzke, 131 Ill. App.

2d 61, 65, 266 N.E.2d 137 (1970) (trial court erred in directing a

verdict in favor of defendant doctor error where defendant doctor,

called as an adverse witness, gave expert testimony sufficient to

establish prima facie case).

     Even if we were to find the testimony from Nurses Culver,

                                    23
No. 1-04-1311


George,   Leder,    and    Fitzgerald    insufficient    to   establish    the

applicable standard of care as a matter of law, we are unconvinced

a directed verdict would be warranted.

       It has been established that leaving a sponge in a patient's

body    following   surgery     is   prima   facie    evidence    of    medical

negligence.   Piacentini v. Bonnefil, 69 Ill. App. 2d 433, 447, 217

N.E.2d 507 (1966) ("If a sponge was left in the plaintiff's body

she has established a prima facie case of negligence against the

doctor and the burden of coming forth with the evidence then shifts

to the defendant doctor").        Under similar facts here, Willaby was

not obligated to present an expert to establish the standard of

care and its breach.       An expert witness is not required where the

defendant's actions are grossly apparent or where the treatment is

so common that a layperson would understand the conduct without the

necessity of an expert.        See Heastie, 226 Ill. 2d at 554; Sullivan,

209 Ill. 2d at 112; Purtill, 111 Ill. 2d at 242.

       Failing to keep an accurate count of sponges so that a sponge

is left in a patient's body following surgery is an example of such

a case.   See Comte v. O'Neil, 125 Ill. App. 2d 450, 454, 261 N.E.2d

21 (1970) (leaving a sponge in the abdomen an example of the

"common   knowledge"      or   "gross   negligence"   exception    to    expert

testimony); Restatement (Second) of Torts, § 328D, Comment d, at

158 (1965) ("there are other kinds of medical malpractice, as where

                                        24
No. 1-04-1311


a sponge is left in the plaintiff's abdomen after an operation,

where no expert is needed to tell the jury that such events do not

usually occur in the absence of negligence").               Based on the

presence of the sponge in Willaby's abdomen, she established a

prima facie case of medical negligence. The burden then shifted to

Westlake to explain that the failure of the nurses to keep an

accurate count such that a sponge was left in Willaby's abdomen was

the result of something other than its negligence.         Piacentini, 69

Ill. App. 2d at 447.

     For these reasons we cannot say the evidence so overwhelmingly

favored    Westlake   that   a   directed   verdict   in   its   favor   was

warranted.   Accordingly, the trial court erred in directing such a

verdict.

     Willaby additionally raises the contention that the trial

court erred when it refused to allow her to amend her complaint to

include a negligence count based on res ipsa loquitur against

Westlake.    In light of our determination that a remand for a new

trial against Westlake is in order, we do not decide this issue.

Rather, we leave the issue to the sound discretion of the trial

court upon remand.

                                 CONCLUSION

     For the reasons stated above, we affirm the circuit court's

entry of judgment in favor of Dr. Patel and Dr. Bendersky.                We

                                     25
No. 1-04-1311


reverse the circuit court's grant of a directed verdict in favor of

Westlake and remand for a new trial as to Westlake only.

     Affirmed in part and reversed in part; cause remanded.

     WOLFSON and R. GORDON, JJ., concur.




                                26
No. 1-04-1311


          REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT
      _________________________________________________________________
            MARY WILLABY,

                    Plaintiff-Appellant,

            v.

            CLARA BENDERSKY, HASMUKH PATEL,
            and WESTLAKE COMMUNITY HOSPITAL,
                  Defendants-Appellants.
       _______________________________________________________________

                                      No. 1-04-1311

                                Appellate Court of Illinois
                               First District, First Division

                              Filed: June 25, 2008
      _________________________________________________________________

                  JUSTICE GARCIA delivered the opinion of the court.

                    WOLFSON and R. GORDON, JJ., concur.
      _________________________________________________________________

                  Appeal from the Circuit Court of Cook County
                  Honorable John E. Morrissey, Judge Presiding
      _________________________________________________________________

For PLAINTIFF -            Michael C. Goode
APPELLANT                  11 S. LaSalle Street, Suite 2802
                           Chicago, Illinois 60603

For DEFENDANT -            Edward M. Kay
APPELLEE,                  Richard L. Murphy
Hasmukh Patel, M.D.        Paula M. Carstensen
                           Clausen Miller, P.C.
                           10 S. LaSalle Street
                           Chicago, Illinois 60603


                                            27
No. 1-04-1311


For DEFENDANTS -        Mark J. Lura
APPELLEES,              Diane I. Jennings
Clara Bendersky, M.D.   Anderson, Rasor & Partners, LLP
and Westlake            55 E. Monroe Street, Suite 3650
Community Hospital      Chicago, Illinois 60603




                                      28